Exhibit 10.6

AMENDMENT NO. 1

TO THE SALE AND PURCHASE AGREEMENT

OF SEPTEMBER 30, 2008

 

BETWEEN THE UNDERSIGNED:

 

 

1.

Financom

A French société civile, with a share capital of 15.318.010 euros, having its
registered office at 42, rue Edouard Nortier, 92200 Neuilly-sur-Seine,
registered under number 502 580 822 RCS Nanterre, represented by Mr. Geoffroy
Roux de Bézieux, duly empowered for the purposes hereof (“Financom”), solely for
the purposes of acceding to the SPA (as amended by this Amendment) as a Seller
under Articles 1, 8, 9, 12, 13, 15, 16, 17, 18, 19, 20, 21, Clauses 3.3.2 (i),
14.1 and 14.2 and Amended Schedule 3.3.1 of the SPA (as amended by this
Amendment), as a Manager under Clauses 11.3, 11.4 and 19.1 thereof

 

 

2.

Mr. Geoffroy Roux de Bézieux

A French citizen, born on May 31, 1962, residing at 42, rue Edouard Nortier,
92200 Neuilly-sur-Seine acting jointly and severally with Financom for the
purposes of the SPA (as amended by this Amendment),

 

On the one hand,

 

AND:

 

3.

Herbé

A French société par actions simplifiée, with a share capital of 1,037,679
euros, having its registered office at 42, rue Edouard Nortier, 92200
Neuilly-sur-Seine, registered under number 484 824 818 RCS Nanterre, represented
by Mr. Geoffroy Roux de Bézieux, duly empowered for the purposes hereof
(hereinafter referred to as “Herbé”),

 

4.

EB International Holdings, Inc.

A company incorporated in Delaware, United States of America, having its
principal offices at 625 Westport Parkway, Grapevine, Texas 76051, U.S.A.,
represented by Mr. R. Richard Fontaine, duly empowered for the purposes hereof
(the “Purchaser”).

 

5.

L Capital

A Fonds Commun de Placements à Risques

Represented by its manager L Capital Management, société par actions simplifiée
with a share capital of 2,844,500 euros, having its registered office at 22,
avenue Montaigne, 75382 Paris Cedex 08, registered under number 433 485 596 RCS
Paris, itself represented by Mr. Philippe Franchet, duly empowered for the
purposes hereof (“L Capital”),

 

- 1 -





6.

LV Capital

A French société anonyme, with a share capital of 228,750,000 euros, having its
registered office at 22, avenue Montaigne, 75382 Paris Cedex 08, registered
under number 400 150 371 RCS Paris, represented by Mr. Philippe Franchet, duly
empowered for the purposes hereof (“LV Capital”),

 

7.

Europ@web

A French société anonyme, with a share capital of 73,212,294 euros, having its
registered office at 11, rue François 1er, 75008 Paris, registered under number
393 439 948 RCS Paris, represented by Mr. Philippe Franchet, duly empowered for
the purposes hereof (“Europ@web”),

 

8.

Geyser Investments SA, SPF

A company incorporated under the laws of Luxembourg, having its registered
office at 17, rue des Jardiniers L-1835 Luxembourg, registered under number B
111603, represented by Mr. Pierre Cuilleret, duly empowered for the purposes
hereof (“Geyser”),

 

9.

Arnaud Fayet

A French citizen, born on January 13, 1942, residing at 36, rue Michel-Ange,
75016 Paris, represented by Mr. Philippe Franchet, duly empowered for the
purposes hereof,

 

10.

Olivier Grandclaude

A French citizen, born on September 30, 1970, residing at 19, avenue Jehan de
Brie, 77120 Coulommiers, represented by Mr. Pierre Cuilleret, duly empowered for
the purposes hereof,

 

11.

Bruno Duriez

A French citizen, born on February 19, 1955, residing at Villa Lou Pengo, chemin
du Figournas – 06480 La Colle-sur-Loup, represented by Mr. Pierre Cuilleret,
duly empowered for the purposes hereof,

 

12.

Laurent Bouchard

A French citizen, born on January 4, 1968, residing at 14, rue Delaunay, 78000
Versailles, represented by Mr. Pierre Cuilleret, duly empowered for the purposes
hereof,

 

13.

Jean Maincent

A French citizen, born on December 16, 1960, residing at 37, chemin des Mimosas,
le Camp Romain, 06530 Peymeinade, represented by Mr. Pierre Cuilleret, duly
empowered for the purposes hereof,

 

14.

Joël Sana

A French citizen, born on June 12, 1961, residing at 204, chemin Caroubiers –
06250 Mougins, represented by Mr. Pierre Cuilleret, duly empowered for the
purposes hereof,

 

- 2 -





15.

The Governor And Company Of The Bank Of Ireland

A company incorporated under the laws of Ireland, having its registered office
at Lower Baggot Street, Dublin 2 Ireland, represented by Mr. Philippe Bassouls
and Mr. Stéphane Miliotis, duly empowered for the purposes hereof,

 

16.

FCPR Mezzanis 2

A Fonds Commun de Placements à Risques

Represented by its manager Crédit Agricole Private Equity, société anonyme à
conseil de surveillance et directoire with a share capital of 8,000,000 euros,
having its registered office at 100, boulevard du Montparnasse, 75014 Paris,
registered under number 428 711 196 RCS Paris, itself represented by Mr. Marc
Benchimol, duly empowered for the purposes hereof,

 

17.

Adagio CLO I B.V.

A private company with limited liability incorporated under the laws of The
Netherlands with registration number 34192736, having its registered office at
Parnassustoren, Locatellikade 1, 1076 AZ Amsterdam, The Netherlands, duly
represented for the purposes hereof,

 

18.

Adagio II CLO PLC.

A public company with limited liability incorporated under the laws of Ireland
with registration number 404053, having its registered office at 19-20 City
Quay, Dublin 2, Ireland, duly represented for the purposes hereof,

 

19.

Adagio III CLO PLC.

A public company with limited liability incorporated under the laws of Ireland
with registration number 417768, having its registered office at 19-20 City
Quay, Dublin 2, Ireland, duly represented for the purposes hereof,

 

20.

Oryx European CLO B.V.

A private company with limited liability incorporated under the laws of The
Netherlands with registration number 34210831, having its registered office at
Parnassustoren, Locatellikade 1, 1076 AZ Amsterdam, The Netherlands, duly
represented for the purposes hereof,

 

21.

Nicolas Bertrand

A French citizen, born on November 20, 1965, residing at Domaine de Peyrebelle,
54, chemin de Peyrebelle, 06560 Valbonne, represented by Mr. Pierre Cuilleret,
duly empowered for the purposes hereof,

 

22.

Matthias Boudier

A French citizen, born on April 10, 1975, residing at 434, chemin Joseph Durbec,
06410 Biot, by Mr. Pierre Cuilleret, duly empowered for the purposes hereof,

 

On the other hand.

 

- 3 -





RECITALS:

 

(A)

On September 30, 2008, L Capital, LV Capital, Europ@web, Herbé, Geyser
Investments SA, SPF, Arnaud Fayet, Olivier Grandclaude, Bruno Duriez, Laurent
Bouchard, Jean Maincent, Joël Sana, The Governor and Company of the Bank of
Ireland, FCPR Mezzanis 2, Adagio CLO I B.V., Adagio II CLO PLC., Adagio III CLO
PLC., Oryx European CLO B.V., Nicolas Bertrand and Matthias Boudier and the
Purchaser entered into a Sale and Purchase Agreement (hereafter referred to as
the “SPA”) for the sale to the Purchaser of almost all of their shares in SFMI
Micromania, a French société par actions simplifiée, with a share capital of
112,642,820 euros, having its registered office at 2980, route des Crêtes,
Sophia Antipolis, 06560 Valbonne, registered under number 480 705 946 RCS Grasse
(the “Company”).

 

(B)

On November 17, 2008, Financom signed with the Purchaser a Sale and Purchase
Agreement for the sale to the Purchaser of all of the shares held by Financom in
Herbé (hereafter referred to as the “Herbé SPA”), instead of the sale to the
Purchaser of all the shares and warrants held by Herbé in the Company.

 

(C)

Since Herbé is a party to the SPA, it is necessary to amend the provisions of
the SPA following the signature of the Herbé SPA.

 

(D)

In particular, the parties listed in Paragraphs 4 to 22 (inclusive) above
(hereinafter referred to collectively as the “Agreeing Parties”) must agree
expressly to the addition of Financom and Mr. Geoffroy Roux de Bézieux as
Parties to the SPA and, subject to the terms and conditions herein, as Sellers
and Managers thereunder.

 

(E)

As permitted under Clause 15.1 of the SPA, the Purchaser has also informed the
Sellers of its decision to assign its rights and obligations under the SPA to
its Affiliate GameStop France SAS, a French société par actions simplifiée with
a share capital of 37,000 €, having its registered office at 111, avenue Victor
Hugo, 75784 Paris Cedex 16 (“GameStop France”).

 

(E)

The parties have decided to enter this amendment (the “Amendment”) in order to
amend the SPA accordingly.

 

Article 1

 

1.1

Each time it is referred in the SPA and its Schedules to the “Sellers” or each
“Seller” or the “Managers” or each “Manager” (as these expressions are defined
in the Headings of the SPA), it is understood that Herbé is no longer to be
considered as one of the Sellers or the Managers.

 

1.2

Each time it is referred in the SPA and its Schedules to the “Agreement”, it
shall be understood “the Agreement as amended by the Amendment”.

 

- 4 -





1.3

All capitalized terms not otherwise defined in this Amendment shall have the
meaning ascribed to them in the SPA.

 

Article 2

 

2.1

In the Recitals, Paragraph (C) shall be read as follows:

 

“The Sellers respectively own:

 

 

(i)

11,116,948 ordinary shares (the “Shares”) (such Shares not including any Free
Share nor any Finck Share nor any Herbé Share (as these expressions are defined
below)),

 

 

(ii)

640,000 warrants initially attached to 80,000 shares of the Company issued on
October 28, 2005 (the “Warrants”), each Warrant giving access to one share of
the Company (such Warrants not including any Herbé Warrants (as such term is
defined below); and

 

 

(iii)

250,000 warrants initially attached to mezzanine bonds issued by the Company on
August 24, 2005 (the “Mezzanine Warrants”), each Warrant giving access to one
share of the Company.

 

A list of the securities owned by each Seller is set out in Amended Schedule C –
Part A.”

 

2.2

An amended Schedule C – Part A is attached hereto as Amended Schedule C – Part A
in order to reflect the fact that Herbé will no longer be selling its shares and
warrants in the Company pursuant to the SPA. Each time it is referred to
“Schedule C - Part A” in the SPA, it shall be understood “Amended Schedule C -
Part A”.

 

Article 3

 

3.1

In Clause 1.1, the following definitions of Herbé Shares and Herbé Warrants
shall be added:

 

“Herbé Shares”

means the 70,000 shares of the Company owned by Herbé;

“Herbé Warrants”

means the 160,000 warrants of the Company that were initially attached to 20,000
shares issued by the Company on October 25, 2005 and that are owned by Herbé ;

 

3.2

In Clause 1.1, the definitions of “Agreement”, “Fully Diluted Shares”, “Net
Proceeds” and “Seller” shall be read as follows:

 

- 5 -





“Agreement”

means this agreement and its Schedules, as amended by the amendment agreement
dated November 17, 2008;

“Fully Diluted Shares”

means the Shares, the Finck Shares, the Herbé Shares, the Allocated Free Shares
and the shares resulting from the exercise of the Warrants, the Herbé Warrants
and the Mezzanine Warrants and, for the avoidance of doubt, excluding the 6,089
non-allocated Free Shares.

“Herbé”

means a French société par actions simplifiée, with a share capital of 1,037,679
euros, having its registered office at 42, rue Edouard Nortier, 92200
Neuilly-sur-Seine, registered under number 484 824 818 RCS Nanterre.

“Net Proceeds”

means the addition of (i) the cashflows received by the Sellers from the
Purchaser for the Securities on the Completion Date (including, for the
avoidance of doubt, cashflows received in available funds or deposited on a
blocked, pledged and/or escrow account), (ii) the cashflows that would have been
received by the Sellers from the Purchaser for the Non Sold Shares and the Free
Shares on the Completion Date had they sold such Shares at the Price per Share,
and (iii) the cashflows that would have been received by Herbé from the
Purchaser for the Herbé Shares and the Herbé Warrants on the Completion Date had
Herbé sold the Herbé Shares at the Price per Share and the Herbé Warrants at the
Price per Warrant, in all cases net of the costs they respectively incur, and
net of the exercise price of any call option (whether paid or received) or of
the subscription price resulting from the exercise of Warrants or Herbé
Warrants, paid on the Completion Date, such Net Proceeds to be set forth in
Amended Schedule 3.3.1 pursuant to Clause 3.3.1.

“Seller”

has the meaning ascribed to it in the heading of the Agreement, provided that
(i) for the purpose of Articles 1, 8, 9, 12, 13, 15, 16, 17, 18, 19, 20, 21 and
Amended Schedule 3.3.1, Nicolas Bertrand and Matthias Boudier shall be
considered as Sellers, and (ii) for the purpose of Articles 1, 8, 9, 12, 13, 15,
16, 17, 18, 19, 20, 21, Clauses 3.3.2(i), 14.1 and 14.2, and Amended Schedule
3.3.1, Financom and, jointly and severally with Financom, Mr. Geoffroy Roux de
Bézieux, shall be considered as Sellers .

 

 

- 6 -





Article 4

 

4.1

Clause 2.1 shall read as follows:

 

 

“2.1

Purchase and Sale of the Securities

 

Upon the terms and subject to the conditions set forth in this Agreement, the
Sellers undertake to sell to the Purchaser the Securities and the Purchaser
undertakes to purchase, with effect on the Completion Date, from the Sellers the
Securities, free and clear of all Encumbrances, together with all rights and
obligations attached thereto, each of the Sellers respectively selling to the
Purchaser and the Purchaser respectively buying from each of the Sellers, a
number of Sold Shares, Warrants and Mezzanine Warrants in the proportions
specified in the notice referred to in Amended Schedule C – Part B.”

 

4.2

An amended Schedule C - Part B is attached hereto as Amended Schedule C - Part B
in order to reflect the fact that Herbé will no longer be selling its shares and
warrants in the Company pursuant to the SPA. Each time it is referred to
“Schedule C - Part B” in the SPA, it shall be understood “Amended Schedule C -
Part B”.

 

Article 5

 

5.1

Clause 3.1.1 shall read as follows:

 

 

“3.1.1

The aggregate consideration for the sale and purchase of the Securities (the
“Total Purchase Price”) is calculated as follows:

 

[PS x number of Fully Diluted Shares] – [PS x number of Fink Shares] – [PS x
number of Allocated Free Shares] – [PS x number of Non Sold Shares] – [PS x
number of Herbé Shares] – [PS x number of Herbé Warrants] – [10 x number of
Warrants] – [10 x number of Mezzanine Warrants]

 

Where “PS” means the price per Company’s share on the basis of the number of
Fully Diluted Shares, PS being calculated as follows:

 

PS = Diluted Equity Value / number of Fully Diluted Shares.”

 

5.2

Clause 3.2.2 shall read as follows:

 

 

“3.2.2

The allocation of the Total Purchase Price among the Sold Shares, the Warrants
and the Mezzanine Warrants is as follows:

 

(a)

for all the Sold Shares, 336,812,343,84 euros or if Completion occurs after
December 15, 2008, 347,324,183.40 euros;

 

- 7 -





 

(b)

for all the Warrants, 13,491,200.00 euros or if Completion occurs after December
15, 2008, 14,112,000.00 euros; and

 

(c)

for the Mezzanine Warrants, 5,270,000.00 euros or if Completion occurs after
December 15, 2008, 5,512,500.00 euros.”

 

Article 6

 

6.1

Clause 3.3.1 shall read as follows:

 

“3.3.1 On the Completion Date, the Purchaser shall pay the Total Purchase Price
to the Sellers, by way of wire transfers in immediately available funds (with
value date (date de valeur) on the Completion Date) to the bank accounts of the
Sellers the reference of which shall be communicated by the Financial Sellers’
Representative to the Purchaser at least two (2) Business Days prior to the
Completion Date, and in accordance with the allocation to be notified by the
Financial Sellers’ Representative to the Purchaser at least two (2) Business
Days prior to the Completion Date (in the form of Amended Schedule 3.3.1).”

 

6.2

An amended Schedule 3.3.1 is attached hereto as Amended Schedule 3.3.1 in order
to reflect the fact that Herbé will no longer be selling its shares and warrants
in the Company pursuant to the SPA. Each time it is referred to Schedule 3.3.1
in the SPA, it shall be understood “Amended Schedule 3.3.1”.

 

Article 7

 

7.1

Clause 3.3.2 shall read as follows:

 

 

“3.3.2

On the Completion Date, each of L Capital, LV Capital, Europ@web and Geyser
(each a “Guaranteed Party”) shall deliver to the Purchaser a first demand
guarantee issued by Calyon (“garantie bancaire à première demande”) (a “First
Demand Bank Guarantee”) in order to secure the payment of any indemnification
that may become due by such Guaranteed Party to the Purchaser pursuant to
Article 9 hereof, provided that:

 

 

(i)

the aggregate amount of all the First Demand Bank Guarantees shall be limited to
an amount equal to:

 

20,000,000 euros x [sum of the Net Proceeds for L Capital, LV Capital,
Europ@web, Geyser] / sum of the Net Proceeds for all the Sellers (the “Total
First Demand Guarantee Amount”),

 

 

(ii)

each Guaranteed Party shall deposit its portion of the Total First Demand
Guarantee Amount in an interest-bearing blocked and/or pledged account or P.E.A.
account opened in the books of Calyon.

 

- 8 -





The Total First Demand Guarantee Amount shall be apportioned among the
Guaranteed Parties pro rata based upon the Net Proceeds pursuant to the amounts
set forth in Amended Schedule 3.3.1.

 

Each First Demand Bank Guarantee shall expire 270 calendar days following the
Completion Date (inclusive), except that with respect to the aggregate amount of
unpaid Claims as of the last Business Day before such expiration date, the
expiration date of each First Demand Guarantee shall be postponed until ten (10)
Business Days following the date when payment of the corresponding Net Loss is
to occur pursuant to Clause 9.9 below. All fees and costs of Calyon relating to
any First Demand Bank Guarantee shall be borne by the Purchaser, up to a maximum
total amount for L Capital, LV Capital, Europ@web and Geyser taken together, of
€ 63,000 (VAT excluded) for both upfront and annual fees (it being agreed that
(a) such maximum total amount shall be distributed among the Guaranteed Parties
up to € 48,200 for L Capital, LV Capital and Europ@web taken together and up to
€ 14,800 for Geyser, and (b) for the avoidance of doubt, such maximum amounts do
not include any other fees and/or legal costs that may be incurred by the
Guaranteed Parties after the Completion Date as a result of any claim under any
of the First Demand Bank Guarantees) and shall be paid by the Purchaser promptly
upon (i) written demand of the Financial Sellers’ Representative accompanied by
Calyon’s invoice(s) or (ii) receipt by the Purchaser of such invoice(s) as sent
directly by Calyon. The granting of the First Demand Guarantees and their
issuance by Calyon shall not affect in any way the Sellers’ obligations under
Clause 9 hereof.”

 

7.2

In Clause 3.4.3, the words “no later than five (5) Business Days prior to the
Completion Date” are replaced as follows: “no later than two (2) Business Days
prior to the Completion Date”, the other terms and conditions of Clause 3.4.3
remaining unchanged.

 

Article 8

 

 

8.1

The heading, the first sentence and paragraph (e) of Clause 6.2.1 shall read as
follows, all the other terms and conditions of Clause 6.2.1 remaining unchanged:

 

 

“6.2.1

Actions to be taken by the Sellers and the Guaranteed Parties

 

On the Completion Date, and subject to the provisions of Article 4, the Sellers
and each Guaranteed Party shall deliver the following documents:”

 

[...]

 

 

(e)

all the First Demand Bank Guarantees to secure the indemnification obligations
of each of the Guaranteed Parties in accordance with Clause 3.3.2.”

 

- 9 -





Article 9

 

9.1

In Article 8 (“Representations and Warranties of the Sellers”) and 9
(“Indemnification Obligations of the Sellers”) of the SPA and Schedule 9.7
attached to the SPA, each time it is referred to “the Sellers” and “each Seller”
it shall cover, respectively, “the Sellers, Financom, and, jointly and severally
with Financom, Mr. Geoffroy Roux de Bézieux” and “each Seller, Financom, and,
jointly and severally with Financom, Mr. Geoffroy Roux de Bézieux”.

 

Clause 9.1.1 is amended by adding after the words “individually and not jointly
nor severally (individuellement et sans solidarité)” the following expression:
“(without prejudice to the joint and several liability of Mr. Geoffroy Roux de
Bézieux with Financom as provided herein)”, the other terms and conditions of
Clause 9.1.1 remaining unchanged.

 

Clause 9.6 is amended by adding after the words “of each of the Sellers for
their Warranties set forth in this Agreement” the following expression: “(but,
for the avoidance of doubt, without prejudice to the joint and several liability
of Mr. Geoffroy Roux de Bézieux with Financom as provided herein), the other
terms and conditions of Clause 9.6 remaining unchanged.

 

9.2

Clause 8.2.2 shall read as follows:

 

 

“8.2.2

Except for the Securities, the Non Sold Shares, the Herbé Shares, the Herbé
Warrants, the Free Shares and the Finck Shares, there are no authorized or
outstanding securities, warrants, bonds, options, agreements or commitments of
any nature whatsoever obligating any of the Group Company to issue, deliver or
sell, or cause to be issued, delivered or sold, any authorized or outstanding
shares, or any securities convertible into, exchangeable for or otherwise giving
access to shares or other equity interests of the Group Companies or binding any
Group Company to effect of grant, extend or enter into any such agreement or
commitment.”

 

9.3

Clause 9.9.3 shall read as follows:

 

“9.9.3 Assuming payment has not been made by a Guaranteed Party to Purchaser in
accordance with and with the delays set forth in Clause 9.9.1 and Clause 9.9.2,
the Purchaser shall be entitled to call under the First Demand Guarantee issued
upon the instruction of such Guaranteed Party”.

 

Article 10

 

Article 14.2 is amended as follows:

 

“14.2 The Sellers agree between each other that the costs incurred by them in
connection with the negotiation, preparation, execution and performance of the

 

- 10 -





Agreement shall be allocated among the Sellers pro rata based upon the Net
Proceeds pursuant to the percentages set forth in Amended Schedule 3.3.1
provided that for the purpose of this Clause 14.2, the cashflows received by the
Managers from Purchaser for the 11,800 Shares held by the Managers and the
cashflows that would have been received by the Sellers from the Purchaser for
the Free Shares on the Completion Date had they sold such Shares at the Price
per Share shall be deemed to be excluded from the Net Proceeds.”

 

Article 11

 

The Agreeing Parties expressly agree to the addition of Financom and Mr.
Geoffroy Roux de Bézieux as Parties to the SPA and, subject to the terms and
conditions of this Amendment, as Sellers and Managers. For convenience and
information purposes only, a complete copy of the SPA (with the exclusion of its
Schedules) as amended herein is attached as Schedule A hereto. The Parties also
acknowledge the assignment by the Purchaser of its rights and obligations under
the SPA to GameStop France, it being reminded that, in accordance with Clause
15.1 of the SPA, the Purchaser shall remain jointly and severally liable with
GameStop France with respect to all its obligations under the SPA.

 

- 11 -





Executed in Paris,

On November 17, 2008

In 22 originals.

 

 

/s/ Geoffroy Roux de Bézieux

 

Financom

 

Represented by: Mr. Geoffroy Roux de Bézieux, Financom signing this Amendment as
a Seller for the purposes of Articles 1, 8, 9, 12, 13, 15, 16, 17, 18, 19, 20,
21, Clauses 3.3.2(i), 14.1 and 14.2, and Amended Schedule 3.3.1 of the SPA (as
amended by this Amendment), as a Manager for the purposes of Clauses 11.3, 11.4
and 19.1 thereof.

 

 

/s/ Geoffroy Roux de Bézieux

 

Mr. Geoffroy Roux de Bézieux, Mr. Geoffroy Roux de Bézieux signing this
Amendment jointly and severally with Financom.

 

 

 

/s/ Geoffroy Roux de Bézieux

 

Herbé

Represented by: Mr. Geoffroy Roux de Bézieux

 

 

 

/s/ R. Richard Fontaine

 

EB International Holdings, Inc.

Represented by: Mr. R. Richard Fontaine

 

 

 

/s/ Philippe Franchet

 

L Capital

Represented by: Mr. Philippe Franchet

 

 

- 12 -





/s/ Philippe Franchet

 

L Capital

Represented by: Mr. Philippe Franchet

 

 

 

/s/ Philippe Franchet

 

Europ@web

Represented by: Mr. Philippe Franchet

 

 

 

/s/ Pierre Cuilleret

 

Geyser Investments SA, SPF

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Philippe Franchet

 

Mr. Arnaud Fayet

Represented by: Mr. Philippe Franchet

 

 

 

/s/ Pierre Cuilleret

 

Mr. Olivier Grandclaude

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Pierre Cuilleret

 

Bruno Duriez

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Pierre Cuilleret

 

Mr. Laurent Bouchard

Represented by: Mr. Pierre Cuilleret

 

 

- 13 -





/s/ Pierre Cuilleret

 

Mr. Jean Maincent

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Pierre Cuilleret

 

Mr. Joël Sana

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Pierre Cuilleret

 

Nicolas Bertrand

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Pierre Cuilleret

 

Mr. Matthias Boudier

Represented by: Mr. Pierre Cuilleret

 

 

 

/s/ Philippe Bassouls

/s/ Stéphane Miliotis

The Governor and Company of the Bank of Ireland

Represented by: Mr. Philippe Bassouls and Mr. Stéphane Miliotis

 

 

 

/s/ Marc Benchimol

 

FCPR Mezzanis 2

Represented by: Mr. Marc Benchimol

 

 

 

/s/ Olivier Testard

 

Adagio CLO I B.V.

Represented by:

AXA IM Paris acting as portfolio manager

 

Mr. Olivier Testard

 

 

- 14 -





/s/ Olivier Testard

 

Adagio II CLO PLC.

Represented by:

AXA IM Paris acting as portfolio manager

 

Mr. Olivier Testard

 

 

 

/s/ Olivier Testard

 

Adagio III CLO PLC.

Represented by:

AXA IM Paris acting as portfolio manager

 

Mr. Olivier Testard

 

 

 

/s/ Olivier Testard

 

Oryx European CLO B.V.

Represented by:

AXA IM Paris acting as portfolio manager

 

Mr. Olivier Testard

 

 

- 15 -

 

 